ON MOTION

ORDER

Upon consideration of the parties’ joint motion to remand this case, Guardian Media v. Toshiba America, to the United States District Court for the Southern District of California, case no. 09-CV-0052, for further proceedings consistent with the settlement agreement reached by the parties, and, specifically to allow the parties to jointly move the District Court for vacatur of certain rulings and to file additional motions,
IT IS ORDERED THAT:
(1) The motion is granted.
(2) Each side shall bear its own costs.